EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in (i) Registration Statement Nos. 333-36856,333-82486, 333-115633, 333-115634, 333-150680 of Enterprise Products Partners L.P. on Form S-8; (ii)Registration Statement No. 333-145709 of Enterprise Products Partners L.P. and Enterprise Products Operating LLC on Form S-3; and (iii)Registration Statement No. 333-142106 of Enterprise Products Partners L.P. on Form S-3 of our report dated March 2, 2009, relating to the consolidated balance sheet of Enterprise Products GP, LLC at December 31, 2008, appearing in the Current Report on Form 8-K of Enterprise Products Partners L.P. dated March 12, 2009. /s/ DELOITTE & TOUCHE LLP Houston,
